Citation Nr: 0946198	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 1, 1998 for 
the grant of a 100 percent disability rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO granted a 
disability rating of 100 percent for service-connected 
schizophrenia, effective July 1, 1998.  Although the Veteran 
was notified of this decision later in December 2002, he did 
not submit a notice of disagreement within one year.

2.  There has been no allegation of clear and unmistakable 
error in the January 1999 rating decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 1998, 
for the award of a disability rating of 100 percent for 
service-connected schizophrenia have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2009); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than July 1, 
1998, for the award of a disability rating of 100 percent for 
service-connected schizophrenia.  The Board has carefully 
considered the Veteran's contentions, but finds that they do 
not provide a basis upon which to award an earlier effective 
date.


In a rating decision dated in January 1999, the RO granted a 
disability rating of 100 percent for service-connected 
schizophrenia, effective July 1, 1998.  The Veteran was 
notified of this decision in February 1999.

A claimant has one year from the date of notice of an RO 
decision in which to submit a notice of disagreement.  38 
U.S.C.A. § 7105(b).  If a notice of disagreement is not 
received within one year of the notice, the decision becomes 
final.  38 U.S.C.A. § 7105(c).

After the RO issued the January 1999 rating decision, no 
communication was received until December 2007, when the 
Veteran submitted a statement in support of the claim 
requesting an earlier effective date for the 100 percent 
disability rating.  This letter was received over a year 
after issuance of notice of the January 1999 decision and is, 
therefore, his disagreement is not timely.  In the absence of 
a timely notice of disagreement, the January 1999 decision 
became final.  

The first time the matter of an effective date was raised was 
in the Veteran's statement received at the RO in December 
2007.  Where a rating decision which established an effective 
date becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  There is no 
"freestanding" earlier effective date claim which could be 
raised at any time.  Rudd, 20 Vet. App. at 299. 

While the Veteran has asserted that an earlier effective date 
is warranted, the "claim" for an earlier effective date was 
filed after the January 1999 rating decision being challenged 
became final.  Because the Veteran did not appeal that 
decision as to the effective date, that decision became final 
as to that matter.  The only other method to obtain an 
earlier effective date is to allege that the January 1999 
rating decision contained CUE.  To date, no such claim has 
been filed.  

Given the procedural history of this case, the Board has no 
alternative but to dismiss the appeal as to this issue 
without prejudice to the Veteran's filing a CUE claim.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


When the law and not the evidence is dispositive of the 
claim, the requirements related to the duties to notify and 
assist are not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002).  


ORDER

The claim for entitlement to an effective date earlier than 
July 1, 1998, for the grant of a 100 percent disability 
rating for schizophrenia is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


